Title: From Thomas Jefferson to Bernard Peyton, 10 May 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
May 10. 21.
I am just returned from Bedford and have several little things of detail to write about, but time permits me at this moment to mention one only which presses. hearing that mr Coffee was in Charleston I wrote to Dr Hosack to pray him to return me my letter & yours to Dr. Coffee. he did so, and I now inclose yours with the 40.D. check it covered and which was not used. this enables me to request you to remit that sum, or more exactly 40D.91C to mr Joseph Wilson collector of Marblehead who has recd for me a shipment of wines Etc from Marseilles the duties & charges of which amount to that sum to wit 40.91. I have written to desire him on reciept of that to ship the articles to Richmond to your address, & that you will pay expences of transportation Etc from Marblehead. when they are recieved I must pray you to forward them to me by Johnson of preference or if he should not be down, then by any other faithful boatman. I inclose you a bill of lading and am ever & affectionately yoursTh: Jefferson